284 S.W.3d 678 (2009)
INTERSTATE UNDERGROUND WAREHOUSE & INDUSTRIAL PARK, INC., Respondent,
v.
MARWOOD SALES, INC., Appellant.
No. WD 69447.
Missouri Court of Appeals, Western District.
March 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 28,2009.
Application for Transfer Denied June 30, 2009.
Janice E. Gordon, Kansas City, MO, for appellant.
Thomas J. Fritzlen, Jr., Kansas City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and JAMES E. WELSH, JJ.

Order
PER CURIAM:
Marwood Sales, Inc., appeals the judgment awarding Interstate Underground Warehouse & Industrial Park, Inc., $87,547.69 on a contract claim and denying its counterclaim.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).